DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,327,610, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent although the claims at issue are not identical, they are not patentably distinct from each other because since the patent and the application are claiming common subject matter, as follows: a light-emitting layer including a plurality of light-emitting areas; a touch electrode including a mesh shape, and disposed on the plurality of touch wiring lines, wherein at least one of the plurality of touch wiring lines is disposed along a part of the touch electrode, and electrically connected the touch electrode through at least a contact hole formed in a touch insulating film between the touch electrode and the at least one of the plurality of touch wiring lines.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurasawa et al (Hereinafter “Kurasawa”) US Patent Application Publication No. 2015/0206501.

Referring to claim 1, Kurasawa teaches display device [ab] comprising: 
a light-emitting layer including a plurality of light-emitting areas [layer 6 of fig. 9; 0113]; 
a plurality of touch wiring lines arranged in a first direction [0011-0022; 0159-0165 of fig. 17, 18] and having a first angle with respect to the first direction [angle between X and Y directions of fig. 7-8; D1 and D2 of fig. 17] and a third direction having a second angle different from the first angle with respect to the first direction [angle between D1 and D22 of fig. 18; third direction, 0011; 0013; 0022]; and overlapping the light-emitting area [0141-0144 of fig. 9, 11, 15; 0010-0022]; and 
a touch electrode includes a mesh shape [see the mesh shape in the touch panel of fig. 7] disposed on the plurality of touch wiring lines [connecting portion CNB2 is connected with the touch detection unit 40 shown in FIG. 1 via a detection wiring TDG; 0177; 0141-0144 of fig. 9, 11, 15]. 

Referring to claims 8 and 13, all limitations of these claims have been addressed in the analysis of claim 1 above, and these claims are rejected on that basis.

Referring to claim 2, Kurasawa teaches the invention substantially as claimed, further comprising a plurality of data lines and a plurality of gate lines disposed under the light emitting layer and intersecting each other, wherein the plurality data lines or the plurality gate lines extend in the first direction [GLs and DLs in fig. 10 extend in the X direction, 0097; 0100; 0106; 0115].

Referring to claim 3, Kurasawa teaches the invention substantially as claimed, wherein the plurality of touch wiring lines is connected to the plurality of first touch electrode lines and the plurality of second touch electrode lines through the contact hole disposed at a portion where the plurality of first touch electrode lines and the plurality of second touch electrode lines overlap each other [0141-0144 of fig. 9, 11, 15; 0010-0022]. 

Referring to claim 4, Kurasawa teaches the invention substantially as claimed, wherein the plurality of touch wiring lines is connected to the plurality of first touch electrode lines and the plurality of second touch electrode lines through the contact hole disposed at a portion where the plurality of first touch electrode lines and the plurality of second touch electrode lines overlap each other [[0141-0144 of fig. 9, 11, 15; 0010-0022].
Referring to claim 5, Kurasawa teaches the invention substantially as claimed, wherein the touch electrode includes a transparent electrode [0143-0149; 0152; 0312; 24 of fig. 9].
Reffering to claim 6, Kurasawa teaches the invention substantially as claimed, further comprising 6. The display device of claim 1, further comprising a sealing substrate disposed between the light-emitting layer and the touch wiring lines [0142; 0144].
Refering to claim 7, Kurasawa teaches the invention substantially as claimed, wherein at least one of the plurality of touch wiring lines is disposed on two data lines [0141-0144 of fig. 9, 11, 15; 0010-0022]. 

Referring to claims 9-12, all limitations of these claims have been addressed in the analysis of claims 1-8 and 13 above, and these claims are rejected on that basis.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691